Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  October 24, 2017                                                                                     Stephen J. Markman,
                                                                                                                 Chief Justice

                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
  153058                                                                                                  David F. Viviano
                                                                                                      Richard H. Bernstein
                                                                                                             Joan L. Larsen
                                                                                                          Kurtis T. Wilder,
  PEOPLE OF THE STATE OF MICHIGAN,                                                                                    Justices
            Plaintiff-Appellee,
  v                                                                 SC: 153058
                                                                    COA: 321353
                                                                    Kalamazoo CC: 2012-001925-FC
  CLARENCE EDWARD ROSS,
           Defendant-Appellant.

  _________________________________________/

         On order of the Court, the application for leave to appeal the January 5, 2016
  judgment of the Court of Appeals is considered and, pursuant to MCR 7.305(H)(1), in
  lieu of granting leave to appeal, we VACATE that part of the judgment of the Court of
  Appeals holding that evidence of the Dutton Street robbery was admissible under the “res
  gestae exception” to MRE 404(b) and that the prosecuting attorney was not required,
  pursuant to MRE 404(b)(2), to provide notice of his intent to admit that evidence. We
  REMAND this case to the Court of Appeals for reconsideration in light of this Court’s
  decision in People v Jackson, 498 Mich 246 (2015). In all other respects, leave to appeal
  is DENIED, because we are not persuaded that the remaining questions presented should
  be reviewed by this Court.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           October 24, 2017
           s1017
                                                                               Clerk